Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-22-2008

Chatman v. Allegheny
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1964




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Chatman v. Allegheny" (2008). 2008 Decisions. Paper 1154.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1154


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-183                                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 07-1964
                                  ___________

                            EUGENE E. CHATMAN,
                                             Appellant

                                         v.

                      ALLEGHENY COUNTY, PA;
                    RSI PROPERTY MANAGEMENT;
                   STEVEN BASKIN; KAREN BASKIN;
            JAMES BUTLER; JUDITH BUTLER; DAVID K. RUDOV
                 ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                          (D.C. Civil No. 05-cv-00277)
                  District Judge: Honorable Arthur J. Schwab
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 April 24, 2008

             Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                          (Opinion filed: May 22, 2008)
                                   _________
                                    OPINION
                                   _________


PER CURIAM

     Eugene Chatman, representing himself and proceeding in forma pauperis, filed a
complaint pursuant to 42 U.S.C. § 1983. The District Court dismissed it pursuant to 28

U.S.C. § 1915(e)(2)(B). Chatman appealed, and we dismissed his appeal under 28 U.S.C.

§ 1915(e)(2)(B), too. Chatman then petitioned the Supreme Court for a writ of certiorari,

but his petition was denied.

       Chatman recently returned to the District Court and filed a “motion for leave to file

demand for jury trial.” Through his motion, Chatman was apparently trying to revive the

claims he presented in his § 1983 complaint, although he also provided more specific

information about how a state court allegedly wronged him by denying his demand for a

jury trial. The District Court denied his motion. Chatman appeals in forma pauperis. In

his notice of appeal, he explains that he wanted a jury trial in state court and in his

District Court case, and he states that the District Court erred in previously dismissing his

complaint.

       We have jurisdiction over Chatman’s appeal under 28 U.S.C. § 1291. See Isidor

Paiewonsky Assocs., Inc. v. Sharp Properties, Inc., 998 F.2d 145, 151 (3d Cir. 1993).

However, we must dismiss it under 28 U.S.C. § 1915(e)(2)(B)(i) because it has no

arguable basis in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). The

District Court long ago dismissed Chatman’s complaint, we affirmed the order of

dismissal, and the Supreme Court denied certiorari. Chatman was not entitled to a jury

trial or other relief in his closed case.